UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4199


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAMONT JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cr-00334-RDB-1)


Submitted:    January 29, 2010              Decided:   February 10, 2010


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Franklin W. Draper,
Assistant Federal Public Defender, Paresh S. Patel, Staff
Attorney,   Greenbelt,   Maryland,   for  Appellant.   Rod   J.
Rosenstein,   United   States   Attorney,  Cheryl  L. Crumpton,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont Jones appeals his conviction pursuant to his

guilty    plea    to    one   count    of     possession        of    a   firearm       by    a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

Jones entered a conditional guilty plea and reserved his right

to appeal the district court’s denial of his motion to suppress

evidence found during a traffic stop.                     On appeal, Jones argues

that the district court erred in denying his motion to suppress.

He asserts that, because the officers’ admitted intention in

stopping    his    vehicle     was     to     give      him   a      warning     that    his

headlight was out, once the purpose of the stop was complete,

the police did not have reasonable suspicion to frisk him.                                   We

affirm.

            We    review      the     district        court’s        factual      findings

underlying the denial of a motion to suppress for clear error,

and its legal determinations de novo.                     United States v. Perry,

560 F.3d 246, 251 (4th Cir.), cert. denied, 130 S. Ct. 177

(2009).    When a suppression motion has been denied, this court

reviews    the    evidence      in    the       light    most        favorable     to    the

Government.       See    United      States     v.    Neely,       564    F.3d    346,   349

(2009).

            Observation of any traffic violation, no matter how

minor,    gives   an    officer      probable        cause    to     stop   the    driver.

United States v. Hassan El, 5 F.3d 726, 730 (4th Cir. 1993).                                 A

                                            2
routine and lawful traffic stop permits an officer to detain the

motorist to request a driver’s license and vehicle registration,

to   run   a    computer     check,   and       to   issue    a   citation.     United

States v. Branch, 537 F.3d 328, 335 (4th Cir.), cert. denied,

129 S. Ct. 943 (2009).            An officer may perform these procedures

regardless      of     his   subjective     motivations           in    initiating   the

traffic stop, “as long as the circumstances, viewed objectively,

justify [the] action.”            Whren v. United States, 517 U.S. 806,

813 (1996) (internal quotation marks omitted); see Hassan El, 5

F.3d at 730.          Any further detention or investigation beyond the

purpose of the original traffic stop, however, must be supported

by a reasonable, articulable suspicion that criminal activity is

afoot,     assessed      under    the     totality       of       the    circumstances.

Branch, 537 F.3d at 336-37.

               Our review of the record leads us to conclude that the

district court did not err in finding that the officers had

probable cause to initiate the traffic stop in question.                              In

performing      the    traditional      incidents      of     a   traffic    stop,    the

officers       developed     an   objectively        reasonable         suspicion    that

Jones was engaged in criminal activity.                       See United States v.

Foreman, 369 F.3d 776, 782-85 (4th Cir. 2004).                           Consequently,

the detention and subsequent frisk, which disclosed a handgun on

Jones’s person, did not violate Jones’s Fourth Amendment rights,



                                            3
and   the   district   court     properly   denied    Jones’s   motion   to

suppress.

            Accordingly,    we    affirm    Jones’s    conviction.       We

dispense    with   oral    argument   because   the    facts    and   legal

contentions are adequately presented in the material before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                      4